           Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                          )
                                                  )
              v.                                  )           No. 1:20-cr-006-PB
                                                  )
CHRISTOPHER CANTWELL                              )
                                                  )

                      GOVERNMENT’S MOTION FOR TWO-WAY
                    LIVE VIDEO TESTIMONY OF VICTIM’S SPOUSE

       The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire, respectfully requests that the Court enter findings and an order

permitting the live, two-way video conference testimony of a subpoenaed prosecution witness

(the victim’s spouse) at the upcoming trial. As detailed below, this application is based on the

witness’s risk of complications should she contract COVID-19 and her physician’s admonition

that she not travel from          to New Hampshire given her medical condition. Defendant

Christopher Cantwell opposes this motion.

   I. FACTUAL BACKGROUND

   A. Case Background

       Cantwell is charged with one count of extortionate interstate communications, in

violation of 18 U.S.C. § 875(b), threatening interstate communications, in violation of 18 U.S.C.

§ 875(c), threat to injure property or reputation, in violation of 18 U.S.C. § 875(d), and

cyberstalking, in violation of 18 U.S.C. § 2261A(2). The crimes stem from a June 2019

exchange he had with the victim, an individual he knew by the pseudonym “Cheddar Mane.”

Beginning on June 15, 2019, and continuing through the following day, Cantwell sent the victim

messages intended to coerce the victim into disclosing personal information about an individual

known to Cantwell as “Vic Mackey.” Those messages included statements about the witness:
           Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 2 of 9




“your wife is gonna have trouble sleeping at night until she leaves you and takes your kids

away;” “if you don’t want me to come and f*ck your wife in front of your kids, then you should

make yourself scarce[.] Give me Vic, it’s your only out;” and “I bet one of my incel listeners

would love to give her another baby.” After the exchange, Cantwell posted photographs of the

witness and her children to 293 members of the Radical Agenda telegram group. See GX 102.

Beneath the photographs, Cantwell identified the street, town, and state where the victim and

witness live. Id. Cantwell also placed a call to the witness’s local child abuse and neglect

hotline in an attempt to “destroy [the victim’s] life.” Id. According to Cantwell, “once [the visit

from CPS] comes, [the victim would] understand that this is serious.” GX 101.

   B. The Witness

       The witness, who resides in                                                      The

witness’s physician has advised her not to travel. According to the physician:




                                                 2
           Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 3 of 9




   C. Proposed Procedure

       The United States proposes to have the witness testify from the U.S. Courthouse in her

local district, via a live two-way video conference system that enables the Court, counsel, the

defendant, and the jury to observe her testimony on direct examination, cross-examination, and

re-direct examination. A Court Security Officer could be present with the witness in her home

district to administer the oath. Before testimony begins, the Court could advise the witness that

the Court, counsel, the defendant, and the jury are watching the testimony. Moreover, equipment

could be set up, such that the witness, on her screen, could see the defendant, the Court, and

counsel as she testifies. To facilitate an orderly examination, at least 24 hours in advance of her

testimony, the prosecution would advise the Court and defense of the exhibits to be used during

direct examination.

   II. ARGUMENT

   A. Legal Standard

       The Confrontation Clause of the Sixth Amendment does not “guarantee[] criminal

defendants the absolute right to a face-to-face meeting with witnesses against them at trial.”

Maryland v. Craig, 497 U.S. 836, 844 (1990) (emphasis in original); United States v. Cotto-

Flores, 970 F.3d 17, 38 (1st Cir. 2020) (“[L]ike the presumptions that underpin it, the

constitutional right to unscreened in-person confrontation has its limits.”). Instead, “the

Confrontation Clause reflects a preference for face-to-face confrontation at trial, a preference

that must occasionally give way to considerations of public policy and the necessities of the

case.” Craig, 497 U.S. at 849 (internal citation and quotes omitted). Thus, in a one-way video



                                                  3
           Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 4 of 9




case, the Supreme Court in Craig held that “a defendant’s right to confront accusatory witnesses

may be satisfied absent a physical, face-to-face confrontation at trial only where denial of such

confrontation is necessary to further an important public policy and only where the reliability of

the testimony is otherwise assured.” Id. at 850; see also Kentucky v. Stincer, 482 U.S. 730, 739

(1987) (“[T]he Confrontation Clause guarantees only ‘an opportunity for effective cross-

examination, not cross-examination that is effective in whatever way, and to whatever extent, the

defense might wish.” (quoting Delaware v. Fensterer, 474 U.S. 15, 20 (1985)).

        The First Circuit has applied the Craig principles to two-way video testimony in child

sexual assault cases, finding that courts can allow two-way testimony if the court first determines

“whether use of the [CCTV] procedure is necessary to protect the welfare of the particular child

witness who seeks to testify.” Cotto-Flores, 970 F.3d at 38 (quoting Craig, 497 U.S. at 855). 1

        Recently, during the COVID-19 pandemic, a district court in the Southern District of

New York granted the government’s motion to permit a 72-year-old man who lived in Texas to

testify via live two-way video. United States v. Donziger, 2020 WL 5152162 (S.D.N.Y. Aug.

31, 2020). The witness in that case advised that he was not willing to fly commercially to New

York and would be unduly burdened if he were required to quarantine for two weeks in New

York before the trial. The witness also had a medical condition, which in conjunction with his

age put him at a heightened risk of life-threatening complications if he were to contract COVID-

19. Finally, the witness’s physician opined that the witness should not travel in view of his age

and vulnerability to being hospitalized or dying if he contracted the virus.



1
 The First Circuit “assume[d] without deciding that the test announced in Craig (which involved one-
way CCTV through which the witness couldn't see the defendant) also applies to the two-way CCTV
procedure.” Cotto-Flores, 970 F.3d at 39 n. 17; cf. United States v. Gigante, 166 F.3d 75, 81 (2d Cir.
1999) (declining to apply the Craig standard to two-way testimony because, unlike the one-way video in
Craig, two-way video preserves “the face-to-face confrontation” required by the Confrontation Clause.”).
                                                   4
           Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 5 of 9




        Applying both Craig and Second Circuit precedent, the district court in Donziger held

that the witness could testify via live two-way video conference without violating the

Confrontation Clause. The court readily concluded that limiting the spread of COVID-19 and

protecting at-risk individuals from exposure to the virus were “critically important public

policies” within the meaning of Craig. Donziger, 2020 WL 5152162 at * 2. Likewise,

permitting an elderly man at heightened risk of infection by COVID-19 s to testify via live video

rather than in person was needed to promote those policies. Id. Finally, the Donziger court was

satisfied that the procedure proposed by the government, “which would have [the witness]

testifying under oath from a federal court in Texas in the presence of court personnel using a

two-way video system that lets him view the Court, counsel, and Mr. Donziger, and for them to

view him, all in real time,” would assure the reliability of the testimony. Id. at *3. 2 The court

also noted that the witness had previously given a sworn deposition and a sworn statement, both

of which addressed the basic facts at issue. See also United States v. Benson, 79 F. App’x 813,

821 (6th Cir. 2003) (unpublished) (affirming admission of live two-way video testimony of

infirm 85-year-old witness who lived out of state).

    B. The Witness’s Vulnerable Medical Condition Coupled with the COVID-19
       Pandemic Present a Circumstance in Which Denial of Physical, Face-to-Face
       Confrontation is Necessary to Further an Important Public Policy.

        The COVID-19 pandemic is a global emergency that is unprecedented in modern history.

The virus continues to spread in the United States at an alarming rate. See Coronavirus Disease

2019 (COVID-19) in the U.S., Centers for Disease Control and Prevention (updated daily),




2
 The trial court in Donziger noted that it had used two-way video technology in several other criminal
matters, and that the technology had proven to be highly effective in allowing viewers to observe the
speaker in real time and virtually assess his or her demeanor. 2020 WL 5152162 at *3 n.4.
                                                    5
           Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 6 of 9




available at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last

visited July 7, 2020). The death toll, across the world, is staggering.

       While anyone exposed to the virus is at risk for contracting it, people with certain

underlying medical conditions are at a higher risk for becoming severely ill. Centers for Disease

Control, People Who Are at Increased Risk For Severe Illness, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

risk.html (last visited September 8, 2020). Because COVID-19 is a new disease, there is limited

data on the impact of the virus on certain underlying medical conditions. Based on current

information, the Centers for Disease Control state




       The Court has taken significant action in light of the COVID-19 crisis. Following the

President’s declaration of a national emergency, the Court suspended jury trials scheduled to

begin before May 1, 2020. Standing Order ADM-1, Order 20-5, at 2. The Court also closed the

courthouse to the public except for dates on which the Court conducts in-court hearings. Id. In



                                                 6
           Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 7 of 9




addition, the Court implemented teleconference and telephonic hearings for proceedings, and

frequently uses the Zoom two-way video conference platform for court hearings including for

witness testimony. Id.

        As cases in New Hampshire began to decline, the Court again took significant steps to

begin to return to more normal operations. The Court held the first Federal post-COVID-19 jury

trial in the nation. To ensure the safety of the Court, the parties, and the jurors, the Court

implemented quarantine requirements for witnesses traveling from outside of New England. The

Court retrofitted the ceremonial courtroom with prophylactic materials, including plastic shields

between the witness stand and the Judge’s bench, and rearranged the courtroom in a manner that

allows for social distancing for jurors. All of these protocols and orders reflect the seriousness of

the ongoing pandemic.

        Here, requiring the witness to travel from her home state of              to New Hampshire

to testify would                                              The pandemic, coupled with the

witness’s risk of adverse health consequences should she contract COVID-19, present an

exceptional circumstance. Thus, just as in Donziger, “there is no question that limiting the

spread of COVID-19 and protecting at-risk individuals from exposure to the virus are critically

important public policies,” and allowing the witness to testify via live video rather than in-person

is necessary to promote those policies. Donziger, 2020 WL 5152162, at *2. 3




3
  But see United States v. Pangelinan, 2020 WL 5118550, at *4 (D. Kans. Aug. 31, 2020) (finding that the
government had “not shown that it is necessary to present the witness’ testimony by video to further
important public policies” in light of “reasonable alternatives which would allow this case to proceed,
including a continuance.”).
                                                   7
          Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 8 of 9




   C. Allowing the Witness to Testify From a Federal Courtroom in Her Home
      District in the Presence of Court Personnel Using the Same Two-Way Video
      Conference System That This Court Has Frequently Employed During The
      Pandemic Will Assure the Reliability of the Witness’s Testimony.

   During this pandemic, courts have become accustomed to the technical reliability of video

testimony of the kind the United States proposes here: live, two-way, under oath, with the ability

for the judge, counsel, and defendant to view the witness on direct examination, cross-

examination, and re-direct examination. For example, witnesses in this district have provided

live, two-way video testimony in detention and probable cause hearings, suppression hearings,

and sentencing hearings. The witness’s two-way video testimony under the procedures proposed

here would satisfy the Confrontation Clause and preserve “the salutary effects of face-to-face

confrontation[,]” including “1) the giving of testimony under oath; 2) the opportunity for cross-

examination; 3) the ability of the fact-finder to observe demeanor evidence; and 4) the reduced

risk that a witness will wrongfully implicate an innocent defendant when testifying in his

presence.” Gigante, 166 F.3d at 80.


                                           Conclusion

       For the reasons stated, the United States respectfully requests that the Court enter

findings and an order permitting the live, two-way video conference testimony of a subpoenaed

prosecution witness (the victim’s spouse) at the upcoming trial.




                                                8
         Case 1:20-cr-00006-PB Document 99 Filed 09/17/20 Page 9 of 9




September 17, 2020                        Respectfully submitted,

                                          Scott W. Murray
                                          United States Attorney


                                    By:   /s/ Anna Krasinski
                                          Anna Krasinski
                                          John S. Davis
                                          Assistant U.S. Attorneys
                                          53 Pleasant Street, 4th Floor
                                          Concord, NH 03301
                                          (603) 225-1552




                                      9
